Citation Nr: 1012675	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-06 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for laryngitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  At that time, the Veteran 
submitted an additional statement, which was accompanied by 
a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).  

The issue of entitlement to service connection for a hip 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's current lumbar spine disorder is related 
to active military service or events therein; and there is 
no evidence of compensably disabling lumbar arthritis within 
one year following discharge from active duty.  

2.  The preponderance of the evidence is against a finding 
that the Veteran's current bilateral knee disorder is 
related to active military service or events therein; and 
there is no evidence of compensably disabling knee arthritis 
within one year following discharge from active duty.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed hypertension is 
related to active military service or events therein; and 
there is no evidence of compensably disabling hypertension 
within one year following discharge from active duty. 

4.  Competent evidence of record does not show a current 
diagnosis of sinusitis.  

5.  The preponderance of the evidence is against a finding 
that the Veteran currently has laryngitis that is related to 
active military service or events therein.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or 
aggravated by active military service, nor may lumbar 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, nor may arthritis of 
the knees be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.

5.  Laryngitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  Prior 
to the initial rating decision, VA notified the Veteran in 
October 2006 of the information and evidence needed to 
substantiate and complete his claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  The RO also 
provided notice how disability ratings and effective dates 
are determined.  

VA has also fulfilled its duty to assist.  See 38 C.F.R. 
§ 3.159(c).  The claims file contains VA medical center 
records, which were last printed on June 8, 2007.  The Board 
acknowledges that the record raises the possibility of 
additional test results may exist and that the Veteran 
reported further treatment.  As explained, however, the 
Board finds that under the circumstances of this case, a 
remand to obtain the additional VA records described would 
serve no useful purpose and is not required.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

A note dated in May 2007 indicates that an 
esophagogastroduodenoscopy (EGD) was apparently scheduled 
for June 15, 2007.  As discussed below, the Board concedes 
evidence of current laryngitis and therefore, records 
pertaining to additional diagnostic testing would be largely 
cumulative.  In this case, the pertinent question regarding 
service connection for laryngitis is etiology and this was 
sufficiently addressed in the October 2007 VA examination.  
The Board further notes that the examiner indicated that he 
reviewed the files at the VA medical center.  

In a January 2010 statement, the Veteran reported receiving 
VA treatment, to include a left hip replacement in April 
2008 and dermatology treatment for left knee and lower leg 
abrasions and lacerations.  A claim of entitlement to 
service connection for a hip disorder is not currently 
before the Board.  As pertains to the left knee, the Board 
concedes evidence of current disability and records merely 
showing additional treatment are considered cumulative.  

The October 2007 VA examination addressed the Veteran's 
claims of entitlement to service connection for laryngitis 
and sinusitis.  The Board acknowledges that the Veteran was 
not provided VA examinations to address his claims of 
entitlement to service connection for lumbar and bilateral 
knee disorders, and for hypertension.  As explained in 
detail below, the record does not contain credible evidence 
of in-service onset and continuity of symptoms, nor does it 
contain competent evidence of a causal relationship between 
a current disability and active military service.  
Accordingly, the requirements for a VA examination are not 
met with regard to these issues.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has been provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).  

II. Analysis

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-
connected aggravation for a present disability, the Veteran 
must show: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

Service connection will be presumed for certain chronic 
diseases, including arthritis and hypertension, if manifest 
to a compensable degree within one year after discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lumbar spine disorder

At the January 2010 hearing, the Veteran testified that he 
went to sick call during service for his back and that it 
has been an ongoing problem.  The Veteran denied having a 
specific back injury during service, but contends that his 
back problem is due to the wear and tear he suffered while 
he was in the military.  

Service treatment records do not show complaints or 
treatment related to the lumbar spine.  At a November 1965 
separation examination the Veteran's spine was clinically 
evaluated as normal.

VA medical record dated in October 2006 shows the Veteran 
complained of a one month history of non-radiating low back 
pain.  X-rays showed degenerative changes in the lumbar 
spine.  The assessment was chronic low back pain secondary 
to degenerative joint disease.  

The record contains evidence of current disability.  Service 
connection, however, requires that such disability be 
related to active military service.  See 38 C.F.R. § 3.303.  

The Board acknowledges the Veteran's testimony that he went 
to sick call during service for his back and that he has had 
ongoing problems since that time.  The Veteran is competent 
to report having back pain.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  On review, 
the Veteran's reports are not supported by the overall 
evidence of record.  

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the Federal Circuit determined that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.  The Board believes, however, that the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints during 
service.  

In this regard, the Board notes that on separation 
examination in November 1965, the Veteran's spine was 
reported as normal on clinical evaluation.  No complaints 
related to the back were noted at any time inservice.  On 
periodic examination for the Army Reserve in August 1967, 
the Veteran's spine was again reported as normal and he 
described his health as "good".  The findings of a normal 
spine and the absence of complaints related to the back on 
these examinations weighs heavily against the Veteran's 
testimony.

On review, the record does not contain credible and 
competent evidence of in-service back problems and 
continuity of symptoms, nor is there competent evidence 
indicating a causal relationship between the Veteran's 
current lumbar disorder and active military service or 
events therein.  Finally, there is no evidence of lumbar 
arthritis manifested to a compensable degree within one year 
following discharge from active duty.  Service connection is 
denied.  

Bilateral knee disorder

At the January 2010 hearing, the Veteran testified that he 
went to sick call during service for his knees and lower 
legs and that he continued to have treatment after service.  
The Veteran denied having a specific knee injury, but 
contends that his knee problems are due to the wear and tear 
he suffered while he was in the military.  He reported that 
he underwent a left total knee replacement in 2007 and is 
considering a total right knee replacement.  

Service treatment records do not show complaints or 
treatment specifically related to the knees.  The Veteran 
was seen on May 5, 1965 with complaints of being spiked in 
the left shin.  It was swollen and he was given cold packs 
and a tetanus shot.  The following day, wintergreen 
"lidament" (sic) and a four inch ace bandage were applied.  
Note dated May 12, 1965 shows the Veteran was seen for pain 
in the left lower leg where he got spiked on May 5th.  There 
was no active infection.  Further treatment related to this 
injury is not shown.  

VA medical records show complaints and treatment related to 
the bilateral knees.  Note dated in October 2006 includes an 
assessment of bilateral severe knee degenerative joint 
disease and that the Veteran was awaiting a total knee 
replacement.  History and physical dated in January 2007 
indicates the Veteran was being followed in the orthopedic 
clinic for bilateral knee pain and that he had failed all 
conservative treatments.  X-rays showed severe 
tricompartmental degenerative joint disease, left worse than 
the right.  The Veteran underwent a left total knee 
replacement in January 2007.  

The Board acknowledges the Veteran's testimony of treatment 
in service and ongoing problems since that time.  The 
Veteran is competent to report pain in the knees.  Charles.  
The Veteran's reports, however, have no support in the 
overall evidence of record.  

As noted, the Veteran was treated in service for a left shin 
injury, but there was no objective evidence of treatment for 
any knee disorder.  As explained, the Board is not 
dismissing the Veteran's contentions merely based on the 
lack of contemporaneous or corroborative in-service records.  
Buchanan.  

Rather, the Board's determination regarding the credibility 
of the appellant's current statements is based on 
examinations that specifically deny problems with the knees.  
For example, on separation examination in November 1965 and 
Reserve examination in August 1967, the Veteran's lower 
extremities (except feet) were reported as normal on 
clinical evaluation.  The Veteran specifically denied having 
or having had a trick or locked knee.  There is also no 
evidence of treatment for many years following service.  

The record simply does not contain any credible evidence of 
either in-service knee problems or continuity of postservice 
symptoms, nor is there competent evidence indicating a 
causal relationship between the Veteran's current bilateral 
knee disorders and active military service or events 
therein.  Finally, there is no evidence of arthritis in 
either knee to a compensable degree within one year 
following discharge from active duty.  Service connection is 
denied.  

Hypertension

At the January 2010 hearing, the Veteran testified that he 
was diagnosed with hypertension 15 or more years ago.  The 
Veteran asserted that he had elevated readings in service 
and contends that he had high blood pressure since.  

Service treatment records show that on induction examination 
in November 1963, his blood pressure was recorded as 118/86.  
On examination for separation in November 1965, his blood 
pressure was recorded as 122/64.  On periodic Reserve 
examination in August 1967, his blood pressure was recorded 
as 132/82.  On the associated report of medical history, the 
Veteran denied having or having had high blood pressure.

VA medical records show a current diagnosis of hypertension 
treated with medication.  

The evidence shows that hypertension was not diagnosed 
during active service and the Veteran is not competent to 
render a self-diagnosis of high blood pressure.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The record does 
not contain competent evidence relating currently diagnosed 
hypertension to active military service or events therein; 
and there is no evidence of hypertension manifested to a 
compensable degree within one year following discharge from 
service.  Hence, service connection is denied.  

Sinusitis

At the January 2010 hearing, the Veteran indicated that he 
had sinusitis during service and went to sick call for 
sinusitis and laryngitis.  He reported that he had sinus 
dryness.  He testified that the condition continued after 
service and that it was a chronic condition.  He feels that 
it should be service-connected because it existed during 
service and he still has problems now.  

Service treatment records show that on separation 
examination in November 1965, the Veteran's sinuses were 
reported as clinically normal and he denied having 
sinusitis.  In December 1965, he was treated for a 
questionable upper respiratory infection.  On periodic 
Reserve examination in August 1967, the Veteran's sinuses 
were again reported as normal on clinical evaluation, and he 
denied having or having had sinusitis.  

A VA record dated in December 2006 shows the Veteran was 
seen with complaints of a three day history of sinus 
drainage in the throat.  On examination, the nasal 
turbinates were red and inflamed.  The diagnosis was upper 
respiratory infection.  

The Veteran underwent a VA examination in October 2007.  He 
reported sinus issues, described as nasal obstruction or a 
stopped up sensation in the nose, which tended to occur at 
night.  He denied a history of recurrent sinus infections 
requiring antibiotics.  Following an examination of the nose 
the diagnoses were mild septal deviation and mild allergic 
rhinitis.  Thereafter, the examiner reviewed the claims 
folder and discussed the service treatment records.  He 
noted that he could find no evidence of acute and chronic 
sinusitis at the present time, and that the symptoms of 
nasal congestion would likely relate to a combination of 
mild nasal septal deviation and mild allergic rhinitis.  
While a claim of entitlement to service connection for 
septal deviation and allergic rhinitis is not currently for 
consideration.  Notwithstanding, the Board observes that the 
examiner opined that it was less likely that not that these 
were related to service.  

Although the Veteran is competent to report a history of 
congestion, he is not competent to diagnose sinusitis.  
Charles; Espiritu.  Medical evidence of record does not show 
a current diagnosis of sinusitis.  As noted, the October 
2007 examiner specifically indicated that he could find no 
evidence that acute or chronic sinusitis existed at that 
time.  Without a currently diagnosed disability, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the claim is 
denied.  

Laryngitis

At the January 2010 hearing, the Veteran reported that he 
had laryngitis during service and lost his voice quite a 
bit.  He testified that he went to sick call more than a few 
times because the problem would be especially noticeable 
when the weather changed and he was hoarse.  The Veteran 
indicated that they treated his throat and sent him back to 
duty.  He testified that the condition continued after 
service and that it was a chronic condition.  He feels that 
it should be service-connected because it existed during 
service and he still has problems now.  

Service treatment records show that on separation 
examination in November 1965, the Veteran's throat was 
reported as normal on clinical evaluation and he denied 
having throat trouble or chronic cough.  In December 1965, 
the Veteran reported a one week history of an irritated 
throat.  He had a mild nonproductive cough.  Objectively, 
the throat was not inflamed.  The impression was 
questionable upper respiratory infection.  No further 
treatment was shown.  At an August 1967 Reserve examination 
the Veteran's throat was normal on clinical evaluation, and 
he denied throat trouble or chronic cough.  

A VA progress note dated in May 2007 indicates the Veteran 
underwent an upper gastrointestinal (UGI) study which showed 
"questionable irregularity of gastric mucosa in the mid body 
along the greater curvature."  Impression included early 
satiety with previous weight loss.  

The Veteran underwent a VA examination in October 2007.  He 
provided a greater than ten-year history of recurrent 
hoarseness, particularly during the fall season.  He 
indicated that he loses his voice on occasion and that this 
has been in place for a number of years.  Following an 
examination the Veteran was diagnosed with a history of 
reflux laryngitis.  The examiner reviewed the claims file 
and discussed the service treatment records.  Regarding 
comment and opinion, the examiner stated as follows:

From my review of service medical 
records, I can find no evidence that 
[gastroesophageal reflux disease] was 
reported while on active duty.  I can 
also find no indication that allergic 
rhinitis or voice disturbances were 
recorded while on active duty.  In my 
opinion, the most likely etiology of the 
veteran's recurrent hoarseness would be 
related to reflux laryngitis.  This 
would, of course, be related to GERD.  
However, I can find no indication that 
either GERD, reflux laryngitis, or 
laryngitis in form was reported while on 
active duty.  It is, therefore, my 
opinion that it is less likely than not 
that the veteran's current GERD, reflux 
laryngitis and/or laryngitis would be 
related to military service.  

The Board acknowledges the Veteran's testimony that he 
experienced hoarseness on various occasions during service 
and he is competent to report this.  See Charles.  The more 
probative medical evidence, however, is against his 
statements.  Although the Veteran was seen on one occasion 
for throat irritation, there was no evidence of further 
treatment while on active duty and he specifically denied 
having any throat trouble or chronic cough in August 1967.  

On review, the record does not contain credible evidence of 
chronic throat or voice problems in-service or a continuity 
of symptoms postservice, nor is there competent evidence 
indicating a causal relationship between the Veteran's 
current laryngitis and active military service or events 
therein.  On the contrary, the VA examiner provided a 
negative opinion regarding etiology.  

The Board acknowledges the Veteran's contentions and sincere 
belief that the claimed disabilities are related to his 
active military service.  The Veteran, however, is not 
competent to render a medical opinion.  See Espiritu.  
 
In his March 2007 Form 9, the Veteran specifically requested 
that VA give him the benefit of the doubt.  On review, the 
preponderance of the evidence is against the claims decided 
herein and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a lumbar spine 
disorder is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for hypertension is 
denied.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for laryngitis is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


